37 F.3d 1484NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
James Wiley NICHOLS, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 94-1179
United States Court of Appeals,First Circuit.
Oct. 17, 1994

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Carmen C. Cerezo, U.S. District Judge ]
James Wiley Nichols on brief pro se.
Guillermo Gil, United States Attorney, and Juan A. Pedrosa, Assistant United States Attorney, on brief for appellee.
D. Puerto Rico
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
Petitioner, James Wiley Nichols, appeals from the denial of his second petition under 28 U.S.C. Sec. 2255 to set aside, vacate or correct his sentence.  For the reasons stated by the district court, we affirm its decision dismissing the petition as an abuse of the writ and amending petitioner's sentence to substitute the term of special parole imposed with a term of supervised release of identical length.


2
Affirmed.